DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting Analysis
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	It is noted that when current application is compared with U.S. Patent No. 11, 062, 157 for obviousness type double patenting, it was found that they are patentably distinct from each other because all the claimed limitations recited in pending application are not transparently found in U.S. Patent No. 11, 062, 157 and for that reasons, nonstatutory double patenting rejection with reference application is not based on identification that the object is the communication device, connect the object with the component and control the component to continuously provide a service which is provided by the object.” However, combined limitation of claim 1 and 7 of U.S. Patent No. 11, 062, 157 teaches for example, “An apparatus for detecting a fallen object in a vehicle, the apparatus comprising: a camera configured to generate at least one image of an inside of the vehicle; an image identifier configured to identify at least one passenger and at least one object from the image, and to determine a location of the fallen object in response to a falling of the object in the vehicle” and then claim 7 teaches wherein based on the fallen object being a communication device capable of being connected to the component in the vehicle via short range wireless communication, the controller is configured to determine whether the object is connected to the component in the vehicle, and as a determination result, in response to the object being connected to the component, temporarily stop providing services of the fallen object and the component, and in response to the object being picked up by the passenger, configured to control the object and the component to continuously provide the service” which is different from current pending application.

Claim Analysis - 35 USC § 112

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-11 has/have been interpreted to cover the corresponding 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “An apparatus for detecting a fallen object … comprising: a monitor configured to monitor …; an identifier configured to …; and a processor configured to …” i.e., for example Fig. 1 and Para 62 specifically define a fallen object detection device 100 having a monitor 101, an identifier 104, a processor 105, a database 106, and a lamp 107 (Fig. 1 and Para 62). 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's invention is drawn to a fallen object detection apparatus and method for controlling a component to continuously provide a service, provided by a communication device, when the communication device has fallen inside a vehicle. A fallen object detection apparatus inside a vehicle includes: a monitor configured to monitor an inside of the vehicle in which a passenger and an object are present: an identifier configured to identify that the object is a communication device capable of being connected to the component inside the vehicle in response to determination that the object is determined to have fallen on the basis of a monitoring result; and a processor configured to connect the object with the component and control the component to continuously provide a service, provided by the object, when the object is identified to be the communication device.
The closest prior art of record fail to teach the limitation of “a monitor configured to monitor an inside of the vehicle in which a passenger and an object are present; an identifier configured to, in response to determination that the object has fallen inside the vehicle based on a monitoring result, identify that the object is a communication device capable of being connected to a component inside the vehicle; and a processor configured to, based on identification that the object is the communication device, connect the object with the component and control the component to continuously provide a service which is provided by the object”.

Similarly, other independent claim 12 comprises a particular combination of elements with analogous wording variations, which are neither taught nor suggested by prior art as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
Korean Application No. 10-2017-0018033 teaches an apparatus for collecting a falling object between a vehicle seat  and a center fascia, and more specifically, to an apparatus for collecting a falling object, capable of collecting objects when the objects fall down from a seat. An apparatus for collecting and sensing an object falling down to a vehicle floor between a vehicle seat and a center fascia according to the present invention includes: a guide membrane adjusting portion for adjusting an induction film vertically from a side end of the vehicle seat to a bottom of the vehicle so as to guide a falling object to a side of the vehicle seat; and a tray adjusting portion provided on a lower side portion of the guide membrane adjusting portion to detect or collect an object dropped by the guide membrane portion. The guide membrane adjusting portion and the tray adjusting portion are operated by the rotation of a motor portion. According to the present invention, a falling object guide device is deployed or completely closed when a driver is seated, and, when the falling object is detected, a driver can recognize the falling object so that the driver can easily collect the falling object.
Mimura et al. US 20170297587 A1 teaches a vehicle control system including a driving controller, a detection section, a state prediction section, and a switching 
Sachdev et al. Pub. No. US 20170263123 A1 teaches  to monitor a tracked object using a three-body arrangement including the user, a tracked object, and a controlling apparatus. The system has a data storage device including user-presence module code causing a processor to determine, based on wireless sensing, whether the user has entered a first space having a boundary external to the user structure, or has left the space. Object-presence module code causes the processor to determine, based on tracked-object-presence data, whether the tracked object is within a second space. And the storage device includes alert-module code to, in response to determining that, depending on the embodiment, (i) the user entered or exited the first space and (ii) the tracked object is or is not present within the second space, initiate provision of a system-user alert communication to indicate that the tracked object is not present within the second sensed space.
Bradley et al. US 20160332535 A1 teaches A system for monitoring a vehicle used in providing a service is disclosed. The system detects when the service is 
Daman et al. Pub. No. US 20140277935 A1 teaches a method for tracking an object through a system onboard a motor vehicle is provided. The method includes detecting a wireless device, determining a position of the wireless device, recognizing the position of the wireless device relative to the vehicle, analyzing the position of the wireless device with respect to a predefined conditional statement and activating an alert according to the satisfying of the predefined conditional statement.
However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically a monitor configured to monitor an inside of the vehicle in which a passenger and an object are present; an identifier configured to, in response to determination that the object has fallen inside the vehicle based on a monitoring result, identify that the object is a communication device capable of being connected to a component inside the vehicle; and a processor configured to, based on identification that the object is the communication device, connect the object with the component and control the component to continuously provide a service which is provided by the object.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mimura et al. US 20170297587 A1 - VEHICLE CONTROL SYSTEM, VEHICLE CONTROL METHOD, AND VEHICLE CONTROL PROGRAM

	Bradley et al. US 20160332535 A1 teaches DETECTING OBJECTS WITHIN A VEHICLE IN CONNECTION WITH A SERVICE
	Daman et al. Pub. No. US 20140277935 A1 - VEHICLE TRACKING OF PERSONAL DEVICES WITH RESPONSE SYSTEM
	Breed et al. Pub. No. US 20140097957 A1 - DRIVER FATIGUE MONITORING SYSTEM AND METHOD
	Fayyad Pub. No. US 20100130160 A1 - VEHICLE EMERGENCY COMMUNICATION DEVICE AND METHOD FOR UTILIZING THE VEHICLE EMERGENCY COMMUNICATION DEVICE
	Piirainen et al. Pub. No. US 20060251293 A1 - System and method for detecting objects in vehicular compartments
	Agata et al. Pub. No. US 20180204335 A1 - SYSTEM FOR TRACKING OBJECT, AND CAMERA ASSEMBLY THEREFOR
	Korean Application No. 10-2017-0018033 – Apparatus for collecting a falling object between a vehicle seat and center fascia (2017-02-09)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAR N SIVJI/Primary Examiner, Art Unit 2647